   Case 5:20-cv-03278-SAC Document 4 Filed 01/19/21 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


LAJUAN S.L. LOWERY,

                            Plaintiff,

          v.                                       CASE NO. 20-3278-SAC

STATE OF KANSAS, et al.,


                            Defendants.


                         MEMORANDUM AND ORDER

    This matter is a civil rights action filed under 42 U.S.C. § 1983.

Plaintiff, a prisoner held at the Leavenworth County Jail, proceeds

pro se and in forma pauperis.

                       Nature of the Complaint

    Plaintiff names the State of Kansas, Leavenworth Police Chief

Patrick Kitchens, and Detective (fnu) Flynn, an employee of the

Leavenworth Police Department as defendants. Read together, the

complaint and attachment allege that on April 24, 2019, at

approximately 2:20 p.m., plaintiff was tased over ten times by two
police officers while being choked by a third, causing him to lose

consciousness. He alleges police brutality, the use of excessive

force, and discrimination and seeks damages.

    The complaint also refers to evidence offered in a criminal case,

Case No. 2019-cr-000280. The court takes notice that plaintiff was

convicted in that action of battery on a law enforcement officer

causing bodily harm and obstruction of legal process. An appeal is
pending (Case No. 122,787 (Kan. Ct. App.)).

                               Screening

      A federal court must conduct a preliminary review of any case
    Case 5:20-cv-03278-SAC Document 4 Filed 01/19/21 Page 2 of 4




in which a prisoner seeks relief against a governmental entity or an

officer or employee of such an entity. See 28 U.S.C. §1915A(a).

Following this review, the court must dismiss any portion of the

complaint that is frivolous, malicious, fails to state a claim upon

which relief may be granted, or seeks monetary damages from a defendant

who is immune from that relief. See 28 U.S.C. § 1915A(b).

     In screening, a court liberally construes pleadings filed by a

party proceeding pro se and applies “less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S.

89, 94 (2007). To avoid a dismissal for failure to state a claim, a

complaint must set out factual allegations that “raise a right to

relief above the speculative level.” Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007). The court accepts the well-pleaded

allegations in the complaint as true and construes them in the light

most favorable to the plaintiff. Id. However, “when the allegations

in a complaint, however true, could not raise a [plausible] claim of

entitlement to relief,” the matter should be dismissed. Id. at 558.

A court need not accept “[t]hreadbare recitals of the elements of a
cause of action supported by mere conclusory statements.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). Rather, “to state a claim in federal

court, a complaint must explain what each defendant did to [the pro

se plaintiff]; when the defendant did it; how the defendant’s action

harmed [the plaintiff]; and what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E.

Agents, 492 F.3d 1158, 1163 (10th Cir. 2007).

    Here, the complaint identifies no action by two of the defendants
named in the caption, the State of Kansas and Chief of Police Kitchens.

And, while the attachment to the complaint identifies three officers,
    Case 5:20-cv-03278-SAC Document 4 Filed 01/19/21 Page 3 of 4




only one, defendant Flynn, is named as a defendant in the complaint.

Unless plaintiff amends the complaint, the State of Kansas and Chief

Kitchens will be dismissed from this action, and this matter will

proceed against defendant Flynn alone.

     Plaintiff’s     amended    complaint    must    be   submitted   upon

court-approved forms. In order to add claims or significant factual

allegations, or to change defendants, a plaintiff must submit a

complete amended complaint. See Fed. R. Civ. P. 15. An amended

complaint is not an addendum or supplement to the original complaint

but completely supersedes it. Therefore, any claims or allegations

not presented in the amended complaint are no longer before the Court.

Plaintiff may not simply refer to an earlier pleading; instead, the

complaint must contain all allegations and claims that plaintiff

intends to present in the action, including those to be retained from

the original complaint. Plaintiff must include the case number of this

action on the first page of the amended complaint.

     Plaintiff must name every defendant in the caption of the amended

complaint. See Fed. R. Civ. P. 10(a). Plaintiff must refer to each
defendant in the body of the complaint and must allege specific facts

that the describe the allegedly unconstitutional acts or omissions

by each defendant, including dates, locations, and circumstances.

     IT IS, THEREFORE, BY THE COURT ORDERED plaintiff is granted to

and including February 15, 2021, to file an amended complaint. The

clerk of the court is directed to transmit a form pleading to the

plaintiff.

     IT IS SO ORDERED.
     DATED:   This 19th day of January, 2021, at Topeka, Kansas.
Case 5:20-cv-03278-SAC Document 4 Filed 01/19/21 Page 4 of 4




                              S/ Sam A. Crow

                              SAM A. CROW
                              U.S. Senior District Judge
